      Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 1 of 8                                    717/2021 12:34 PM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 55111663
                                                                                                                      By: D Burton
                               2021-40670 / Court: 133                                                  Filed: 7/7/2021 12:34 PM


                                           C.A,NO.



Heriana Obeginski,                                               IN THE DISTRICT COURT

Plaintftfi

v.                                                               HARRIS COUNTY,. TEXAS

United Airlines, Inc. and
                  ..   .   .    -
Association of United Flight Attendants.-      .
                                                        R
                                                        �-




                                                        �
                                                        ::-:,

Defendants,                                             R•.
                                                        �             JUDICIAL DISTRICT




       Plaintiff Heriana. Obeginski (''Obq;inski" · or "P lainti!T") files her Original. Petition. against United

Airlines ('PA""'} and the Associatiou.ofUnitcd Flight.Attendants u111011("AFA.'.)and states:


                                                   SlJM1\-1ARY

       L This isa workers' compensatfonretaliatien and disability discrimination case.underthe Texas

             Labor Code § 451 and the Texas Labor Code J)n1hihiting disability discrimination. Texas Labor

             Code Section 21.001 et.seq.

       2. A U A coworker, Janine Irving, assaulted. and seriously injured Plaintiff 011 January 7, 2019.

             (Plaintiff filed charges withthe Houston Police Department     (in.   Jam.iary 8.� 2019, upon lahd.ing

             at the George Bush International Airponbased on the failure of law enforcement officers to

             receivethe flight). Irving slammed Plaintiff with a beverage cart during an international fiig_ht




                                                        1
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 2 of 8




    frorn Brazil to Houston. Plaintiff reported. the on4he-job injury ("OJI') to U ,1\ma11agen1t�nt and

    the AFA; Plaintiff's crn included, amongother things, three bulging discs in her hack,

                                                                                 ·-
3, Plaintiff had. no idea whv�· Irving used the cart. to slam it into the Plaintiff.

4. Afrer Plaintiff reported the injury to lJA and /\FA rnanagement, · l:JA. and the AF/\                                                                                                                                   m1nJ11


    subjected Plaintiff to                                a hostile \Vork environment and                                                                     l.J/, ultimately terminated Plaintiff s

    employrnent.

                                                                                                    ,ll.TRISDI(TION

 5, This Court has jurisdiction over Plaintiff's claims because the OJ! she suffered disability

    discrimination claims occurred in Harris County. Texas. Further, the amount in controversy

    {exceeding ata minirnum over $300,000}•is within this Court'sjudsdiction.

                                                                   DISCOVERY CONTROL PLAN


 6. Obeainski intends to conduct discoverv under Tex. Rule Civ. P. 190.3 {Levd2).
        .i..,;.,:·.   .   .   . .   . . . . .   .   ·.    .·· ·.   . .   .   .        . .. ·   ·-   �·   . . .   .   ..   . .   .   .   . .   .   .   .   .   ..   .   .   .   .   . . .   .   ., •   .. .   .   .   .•




                                                         THE•PA.RTIES AND SER'VICE OF PROCESS


 7. Obeginski was a20-year employee (20 years and 8 n1onths) vdth UA and. worked as                                                                                                                                       a flight
    atteudaiit. based in Houst(H\ Texas. Ob,iginski worked                                                                                                    as a flight                  attendant on international

    flights for CLA.

 8. Defendant UA is a.major airline. with a large hub in Houston, Texas, UA may be served with

    process thwugh.its registered agent for service at CT Corporation System, 1999 Bryan Street.



    service of process at i\ssociation of UnitedFHght Atteri.cfauts, Marcio L. S/\NT'.ANA, 409• West

    Front Street, Suite 100, Hutto, Tx, 78634.




                                                                                                         2
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 3 of 8




                                      VENUE

�}. Venue is proper in the Harris Cow1ty District.Court because the causesof action lodged in this

                                      .
     Petition occurred in Harris Countv and UA and the Af'A. conduct business in Harris Ceuntv.
                                          .   .       .     .   ··-·   .     .               �-·


     Texas. Tex, Civ. Practice and Remedie.•s Code §15.002(a.)(1H})and §l5.tH8.

                           NO FEDERAL.CL.AlM-SALLEG RD

rn. Plaintiff does not allege any federal claims in this case; she};(ilely lodges claims under Texas


                 EXHAlJSTION OF AIJMINISTRATl'\''lt REMEUIES


LL      Plaintiff filed a discrimination charge with the EEOC and the Texas Workforce

Commission�Civil Rights Division Cf\VC-CRD} .in fv1arch2020. Plaintiff received.a.right-to-sue

letterfrom the T\VC�CRD on June 15, 2021. Therefore; Plaintiff'has exhausted her administrative

remedies to pursue her disability discrimination claim under the Texas Labor Code, Plaintiff'also

exhausted her administrative remedies ,vith the APA.


                               FACTUAL ALLEGATIONS


12. Plaintiff began work ,vith. UA on or about June 1999, as a flight attendant for tJA..             She

     previously worked for ConHn.entnl.Airlines before the OA mergerwith Continental.

Lt On or about January 7, 2019, Plaintiff         \\\IB   seriously injured during a t1ight from Brazil to

     Houston when a ccworker (Janine Irving) slammed a beverage cart into Plaintiff's body.

     Plaifltiffhad no idea ,vhy Irving slammed the chrt into hethody.

14. Shortly thereafter, Plaintiff reported the on-the-job injury to the flight captain and to U i\

     mamigement, including her.supervisor, Leah Opinion. /\Jter Plaintiffvisited withadoctor, the

     physician informed her that she had three bulgingdisks in ber back, among other things. .As a

                                                  3
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 4 of 8




       result, UA filed a workers' compensation claim for Plaintiff At that time, Sedgwick was the

       third�part.y workers' compensation' carder for UA.                                                                           Unfortunately, both Sedgwick and UA

       denied her workers' compensation claim.

 15. The union, AFA, did nothing to assistPlaintiff eventhough the AF/',. was aware of the assault

       Plaintiff suffered{)ti the night. In September 2019, Plaintiff provided a doctor's note to U A in

       which the physician asked Plaintiff why she was not working; UA then converted Plaintiff's

       workers' compensatitm leave to sick leave in September20i 9,

 16. Shortly thereafter, l..T:\ terminated Plaintiff's employment in on February 13, 2020. UA did not

       inform Plaintiff \Vhy·jt was tcnni11ating her employment.

 17.      T�) he sure, Plaintiff's employer, UA and the union, /.\.FA failed to:


            A.    Contact•·_ t\,:.fs. ()begimi
                                          -..:�
                                           .. :·.···                     _ ,_�1 . health a h. ·:_ �.r a violer,t_
                                                ki to ensure her safetv im     .. ··   . . .· .            :               ·:       :,,;•
                                                                                                                                                        f _




                                                                                                                                            _
                      .         .                      .·..   .   . ·.·   .·                      .·   .       .   · ...        .               .   .         ..




           workplace assault;

            B.    Follow up and provide her ".vithtdLfoformatipn needed to address her

           si tuation · regarding medical treatment and pay;

            C.    Ensure tharher assailant, MS. Irving, was arrested fer the assault On a

           crew member:

            D.    Coordinate with Human Resources to remove the n1u.1":"1Je that had been

           placed upon Ms, Obeginski. Sneha. Blfon.wha, Plaintiffs supervisor, who met

            the flight: Tammy lfolt. lAH infiight Human Resources, and (iii) Chuck

            \.1il!er, co1·porak se,:u.rity, instructed Plainfiffnotto discuss the assault with

            anyone;

            E.    Demand that. her assailant, Irving, he hrimcdiatcly grou11ded and

            terminated from ernplcymeru after participating in a couference call ,vith llR


                                                                               4
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 5 of 8




       and corporate security on February 4, 2019;

       F.     Insist that tJ,:\ rescind the record falsification when it silently ch,mged

       Plahltiff'sStatns from an OJI to uaanthorized "sick leave'�in September2019.

       Ms. Oheginski was never sick up until this point, A UA coworker, Irving,

       assaulted and injured. her while at.work. Indeed, Irvinghad a loaded beverage

       cart she used as a batterinsv ram
                                       . .
                                           auainst
                                            -
                                                   Plaintiff because Irving- refused to

       perform her job duties. Because both the AFA and tr.A have e.t)ahkd and

       emboldened Irving by not taking correctiveaction, Plaintiff is compelled tQ

       protecther legal rights.

       G.     Enforce the AF A contractual provisions for the scheduling of the

       Step    meeting to take place within JO days of the appeal.               Plaintitf's

       termination letter ts dated Fehru:1ry 13, 2020.        Under the AFA contract,

       Plaintiff's Step 1 hearing was not held until August 2Q20. That is a 6-111011th

       gappericd, which is far beyond the time for her Step 1 heating;

        H.    Address 'the litany of lies leading up to Ms. Obeginskis termination

       from employmem and ,vithinfhe termination. letter sent to .Ms. Obeginski. On

       March 2, 2020, an extensive account of the inaccuracies and false statements

       ,vithinPlahHiffs termination letter was sent to Jarrett Beto, the lAl-lgrkwanee

       officer, None of the information Plaintiff gave to him was used at the Step 1

       hctidng; this demonstrated that the w1i(n1 was ;;valking in kick .::.kp \\cith UA. to

       retaliate against Plaintiff after she was violently assaulted and wrongfully

       terminated.

       L      Request from UA Medical.a verification of her OTI injury; rather, the



                                               5
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 6 of 8




            verification was invalid. tv1edlca1 verification requestsare required for sick

            leaves under the union contract. Ms, Obeginski was not on a sickleave.

            She was vi<JlenUv assaulted onboard UA 63 on Januarv 7, 2019..
                                      '              '   _.:,'-           '"   .                        1-"          •
                                                                                                                                  The

            caprninand crew failed miserably to follow any UA. prpceduresrdating tt1

            assaults onboarda plane. Her asSailant was never subdued or restrained,

            By contrast, the assailant, Irving, was allowed to follow Ms. Obeginski and

            Irving tried azain to· assault. Plaintiff later dutirm. the flight. UA did not
                 -   '   .   ·-   .       >.;...:·       .        .                ......... _   ·.·   o..�·   ·..       .   ·-




            notit\ law enforcement during the flight An assault byaenworkerin-flight

            is an OJI ("On the Job Injury"), and not sick leave. As such, medical

            verification in not required under any UA or. A•.F A policy or contract

       J.      Thereafter, the AFA continued to stri11g Ms. Obeginsld along with

            delays. The A.FA is required to represent.its membership. yet the union

            demanded that Plaintiff sign a confide111.iality agreement before it \vould

            even speak to her. Complying with the union's demand, Ms. ()begin!;ki

            signed and returned .AF.A'S request for medical records on January i 5,

            2021. .If AFA. had read'through her case file, the union would have realized

            that all references to "sick" {other than when: Plaintiff stated that she was

            recovering from the flu in.January 2020) were erroneous and not correctly

            or ethically used by the Ui\. 'and AFi\ to terminate Ms, Obeginaki's

            t�mploymcnt on February 1\2020.


                            CAlJSE{lf.' ACTION l. -SECTION 451
                         \VORKERS� C01\fPENSATlON RETALIATION

 Ht    Based onthe faets.reeited in this Petition, Plaintiff claims that GA retaliated ag.ainsther by



                                                                      6
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 7 of 8




      tenninating her employmentaJler she suffered an nn-the-job injury and pursued a workers'

      compensaii(Hl claim. This violat\$. St\-:tion 451 of the Texas Labor' Code, v.vhich prohibits

      discrimlnatlon and retaliation against an emp loyee who pursues ti workers' compensation clai 111

      under Texas law.



          CAUSE OF ACTION l •. - nISABILITY UISCR[l\UNATlON FNIJKR

                            TEX. LAUORCODE§§ 2L001               et.seq,
 Ht      1n view offheiqjuries Plaintitfsuffered during her t1ightfhnn Brazil to Texas, Plaintiff is

      "'disabled," as that term is defined under the Texas Labor Code. In the alternative, Plaintiff was

      perceived as disabled or had a record of disability under the Texas Labdr Code. Plaintiff

      requested reasonable accommodations fr()tn l}A and the AF,,\, ptH her requests were denied.

      Instead, Defendants reclassified Plaintiff as on ''sick leave," ,vhich.svas untrue.

2-0 .. Shortly thereafter, lJA terminated Plaintiffs employment because of her disabilitv in violation

      of the Texas Labor Code. The employment termination reasons UA articulated to Plaintiff:

      namely, that she was on.sick leave and failed to rennnto work, were a pretext for retaliation

      and disctiri1hlation based on her disability under the Texas Labor Code.

                                                    CONCLUSION

 :2L Given the facts and allegations recited in this Petititm, Plaintiff requests tbatthc Court award

      Ms. Obeginski damages for:

          a. Lost wages and benefits;

          b.    Ftontpay

          c,    Emotional distress•dainages;

          d. Punitive
          . .      .
                   .  damaees;
                             .   .........   ·.•.




          e, Attorneys' fees; and

                                                     7
Case 4:21-cv-02468 Document 1-2 Filed on 07/30/21 in TXSD Page 8 of 8




      L Pre- and post-judgment .interest.


                                                Respectfoliy snhmittect




                                                 Dean J. Schaner
                                                Texas Bar No. 17726500
                                                SCHANER LA'" Fi RI\l PLLC
                                                 5313 Pocahontas St.
                                                 Bellaire, Texas 77401
                                                 Telephone: 832-548-1478
                                                deanschanerfii:
                                                            <:>
                                                                schancrla wfirm, com




                                            8
